AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                         Sheet I
                                                                                                                        I;
                                                                                                                                    Fi-LED
                                                                                                                                U.S. ~~TDfGr e
                                                                                                                             .SI LAN S   THICT@O:, I
                                                                                                                                       .. .   ARKANSAS

                                        UNITED STATES DISTRICT COURT                                                   ~ N 2 8 2021
                                                             Eastern District of Arkansas                        JAMES \
                                                                                                                 By:            -   cc       CK, CLERK
           UNITED STATES OF AMERICA                                        Judgment in a Criminal Case                                         DEPCLERK
                                v.                                         (For Revocation of Probation or Supervised Release)

                       RASHAD SCAIFE
                                                                           Case No. 4:18-cr-00624 KGB
                                                                           USM No. 32369-009
                                                                            DARRELL F. BROWN, JR.
                                                                                                    Defendant's Attorney
 THE DEFENDANT:
  ~ admitted guilt to violation ofcondition(s)             _ 4 _-7_ _ _ _ _ _ _ _ _ ofthe tenn of supervision.
  D   was found in violation of condition(s) count(s)                                  after denial of guilt.
  The defendant is adjudicated guilty of these violations:


 Violation Number                Nature of Violation                                                               Violation Ended
 4                                   Failure to refrain from unlawful use of a controlled substance

,____ _ _ _ ____;__ _, ....a_.n_d_s_u_b_m_i_tt_o_d_~_u_g_te_s_ts_a_s_d_e_te_r_m_in_ed_b_y_t_h_e~c_o~urt_._ _ ___, [ 12/11/2020
 5                                   Failure to live at a place approved by the probation officer and
                                     notify the probation officer before changing residency.                     1 07,1s,2020
                             ~----------------------~
         The defendant is sentenced as provided in pages 2 through __4_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
  D   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
  fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes tn
  economic circumstances.

  Last Four Digits of Defendant's Soc. Sec. No.: 1959                       06/24/2021
                                                                                               Date oflinposition of Judgment
  Defendant's Year of Birth:            1999

  City and State of Defendant's Residence:
  Little Rock, Arkansas
                                                                            Kristine G. ·saker, United States District Judge
                                                                                                   Name and Title of Judge


                                                                                                                Date
  AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                         Sheet IA

                                                                                                                2_ of
                                                                                                Judgment-Page _ _        4
                                                                                                                        ---
  DEFENDANT: RASHAD SCAIFE
  CASE NUMBER: 4: 18-cr-00624 KGB

                                                        ADDITIONAL VIOLATIONS

                                                                                                                  Violation
 Violation Number                Nature of Violation                                                              Concluded
 6                               Failure to follow the instructions of the probation officer related to the

.____________.II...._co_n_d_it_io_n_s_o_f_s_u_pe_rv_is_io_n_._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.....,! ! 12111/2020
 7                               Failure to participate, under the guidance and supervision of the probation

                         =i       office, in a substance abuse treatment program.                               I0_9,29,2020




C.~-J~-------~~-


.___ _ _ _ _ _ ____,l,...I- - - - - - - - - - - - - - - - - - - - - - - - - - - ~ L - - - - - - - - - '




                                                                                                                               I
AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                                   3_ of
                                                                                                  Judgment- Page _ _          4
DEFENDANT: RASHAD SCAIFE
CASE NUMBER: 4:18-cr-00624 KGB


                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

8 months.




     ~ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in residential substance abuse treatment during incarceration. The
Court further recommends the defendant be incarcerated in a facility close to Central Arkansas.



     lif"   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •   _as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                     to

at    _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                              By
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                               Judgment-Page   _4__    of       4
DEFENDANT: RASHAD SCAIFE
CASE NUMBER: 4:18-cr-00624 KGB
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 No supervised release to follow term of imprisonment.




                                                      MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               •  The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.    • You must make restitution in accordance with I 8 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    • You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    •  You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    •  You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
